Title: [August 1796]
From: Adams, John
To: 



      August 1. 1796. Monday.
      
      
       Hands all gone to finish our Equinoctial Line of Wall as Billings calls it.—Hot, sultry, muggy last night Muskitoes numerous and busy, poor sleep, up and down all night.
       Have my Brothers Oxen to day.
      
      

      August 2. 1796 Tuesday.
      
      
       Wrote to Mr. Sullivan by Dr. Tufts an Answer to his Inquiries concerning Mitchels Map and St. Croix River.
       My own Hands with Nathaniel Hayden only and my own oxen only, finished the great Wall upon Penn’s Hill. Mr. Benjamin Shaw and his Wife, (Charity Smith,) drank Tea with Us. He is a Clerk in the Branch Bank at 600 dollars a Year, and She is opening an Accademy of young Ladies for Painting and Music. They live in his Mothers House, and she boards with them. I took a ride with him in his Chaise to the Top of Penns Hill. If innate Levity is curable, they may be happy. If a soft, sweet Voice, a musical Ear, and melodious Modulations, could feed the hungry and cloath the naked, how happy might some People be. She rattles about Independence and boasts of having earned fifty dollars last Month. But the Foible of the Race is rattle.
      
      
       
        
   
   Article V of the Anglo-American Treaty of 1794 (“Jay’s Treaty”) provided for a joint commission to determine “what River was truly intended under the name of the River St. Croix,” which had been designated in the Preliminary and Definitive Treaties of 1782 and 1783 as part of the boundary between Canada and the United States (Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 2:249). James Sullivan, attorney general of Massachusetts and president of the Massachusetts Historical Society, was the agent appointed to represent the United States before the Commissioners, and being about to sail to Halifax for a meeting of the tribunal, he wrote to JA, 30 July, to inquire whether the river called the St. Croix on John Mitchell’s Map of ... North America was the river that the Peace Commissioners had meant (Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 8:518–519). A draft or retained fair copy of JA’s answer of 2 Aug. is also in Adams Papers; same,The Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols. p. 519–520. Concerning Mitchell’s Map, the most important map in American diplomatic history, see the discussion in Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 3:328–351. The proceedings of the St. Croix Commission are printed in Moore, ed., International Arbitrations, vol. 1: ch. 1. See also the entries of 10–11 Aug., below.


       
      
      

      August 3. 1796. Wednesday.
      
      
       Brisler is going to Squantum and Long Island, for my Twin Oxen who are reprieved for a Year. The Lathrops to threshing and Billings and Bass, to manure.
       Answered Mr. Rutherfords Letter of 28. June.
       
       This Day Thomas Lothrop went away to Bridgwater, unwell, and I paid him 9 dollars. Billings brought up a Load of green Seaweed.
      
      
       
        
   
   See John Rutherfurd to JA, 28 June 1796 (Adams Papers), relative to a work by Robert Somerville entitled Outlines of the Fifteenth Chapter of the Proposed General Report from the Board of Agriculture. On the Subject of Manures ..., London, 1795. JA’s answer has not been found; he soon afterward presented a copy of the book to the American Academy of Arts and Sciences (Eliphalet Pearson to JA, 7 Sept. 1796, Adams Papers).


       
      
      

      August 4. 1796 Thursday.
      
      
       Of all the Summers of my Life, this has been the freest from Care, Anxiety and Vexation to me. The Sickness of Mrs. A. excepted. My Health has been better, the Season fruitful, my farm was conducted. Alas! what may happen to reverse all this? But it is folly to anticipate evils, and madness to create imaginary ones.
       Went over to Weymouth with Mrs. A., visited Mr. Norton and dined with Dr. Tufts whose salted Beef and shell beans with a Whortleberry Pudden and his Cyder is a Luxurious Treat. Col. Hubbard and his Wife came and I laid a Plan to plough Penns Hill by Abington Ploughmen.
       Bass went to Squantum for the oxen—disappointed. The Wind too high to go over to Long Island. Sullivan threshing. Billings and Bass carting Dirt, making Compost with Lime, brought up a Load of Seaweed.
      
      
       
        
   
   Bottom of page worn away and text only partly legible; but see entry of 8 Aug., below.


       
      
      

      August 5. 1796. Fryday.
      
      
       A fine day. I have finished Petrarch. Walked up to the new Barn and over to the old Plain. Sullivan and Mr. Sam. Hayward threshing—Billings and Bass carting Earth and Seaweed and liming the Compost. Mr. Wibirt dined with Us. James brought home the twin oxen from Long Island. Trask burning Bushes in the Swamp on Penns Hill.
      
      

      August 6. 1796. Saturday.
      
      
       Billings and Bass off by Day for Seaweed. Twin oxen sent to be shod.
       Omnium Rerum Domina, Virtus. Virtue is The Mistress of all Things. Virtue is The Master of all Things. Therefore a Nation that should never do wrong must necessarily govern the World. The Might of Virtue, The Power of Virtue is not a very common Topick, not so common as it should be.
       
       Bass and Billings brought another Load of Seaweed in the Evening for the Swine. Sullivan Lothrop went home. Mrs. A. paid him 15 dollars. Mr. Flynt called at Evening. Tomorrow is the last Sunday of his Engagement at Milton. He then goes a Journey for 3 Weeks after which he returns. Mr. Whitcomb supplies Us in the mean time. Rode up to the burnt Swamp.
      
      
       
        
   
   Jacob Flint, Harvard 1794, who was afterward for many years minister at Cohasset (E. Victor Bigelow, A Narrative History of the Town of Cohasset, Mass., Cohasset, 1898, p. 367, 506).


       
      
      

      August 7. 1796. Sunday.
      
      
       I am reading a Work of Cicero that I remember not to have read before. It is intituled M. Tullii Ciceronis Si Deo placet Consolatio. Remarkable for an ardent hope and confident belief of a future State.
       Mr. Whitcomb preached and dined with Us. Prince, having provoked beyond bearing by his insolent Contempt of repeated orders, got a gentle flogging, and went off, i.e. run away. Thomas Lothrop return’d from Bridgwater.
      
      
       
        
   
   Cicero’s Consolatio is a work of which only fragments, some of them known to be spurious, survive.


       
      
      

      August 8. 1796. Monday.
      
      
       Billing and Bass gone to mowing Salt Grass at the Beach Meadow. T. Lothrop unloading the Sea weed. No Negro but James, who shall be the last.—Agreed with Mr. Reed of Abington to plough for me next Monday &c. Trask half a day mowing bushes.
      
      

      August 9. 1796. Tuesday.
      
      
       4 hands mowing Salt Grass. Finished the Beach Meadow. Trask mowing Bushes to make room for the plough upon Penns hill. T. Lothrop, threshing Corn—Brisler winnowing Barley.
      
      

      August 10. 1796 Wednesday.
      
      
       Billing and Bass collecting Compost. Brought up two Loads of Seaweed and carted several Loads of Earth from behind the Outhouse.
       Mr. Howell of Rhode Island came up to see me and conversed the whole Evening concerning St. Croix and his Commission for settling that Boundary.
      
      
       
        
   
   David Howell, a lawyer and a former member of the Continental Congress, was one of the commissioners appointed to arbitrate the disputed boundary between the United States and Canada under Article V of Jay’s Treaty (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.; see also entry of 2 Aug., above, and note there).


       
      
       

      August 11. 1796. Thursday.
      
      
       Mr. Howell lodged with Us and spent the whole Morning in Conversation concerning the Affairs of his Mission. He said by way of Episode that the President would resign, and that there was one Thing which would make R. Island unanimous in his Successor and that was the funding System. He said they wanted Hamilton for V.P.—I was wholly silent.
       Billing and Bass brought up a Load of Dulce and Eelgrass and are carting Earth from below the Outhouse. The Lothrops threshing.
       Mr. Thomas Johnson, only son of Joshua Johnson of London, Consul, came to visit Us and spent the day and night with Us. I carried him to the Pinnacle of Penns Hill to show him the Prospect.
      
      
       
        
   
   Thomas Baker Johnson (1779?–1843), only brother of Louisa Catherine Johnson whom JQA was to marry in July 1797 and who is designated in the present work as LCA. T. B. Johnson seems to have lived an obscure and wandering life. In 1808 he arrived in New Orleans and for some years served as postmaster there, but his diaries for 1807–1838 (now in the Adams Papers, Microfilms, Reel Nos. 332–339) show that he spent his later years as a valetudinarian in Europe.


       
      
      

      August 12. 1796. Fryday.
      
      
       Billing, Bass and Sullivan carting Salt Hay from the Beech Marsh. Tirell and Th. Lothrop threshing and winnowing Barley.
      
      

      August 13. 1796 Saturday.
      
      
       Three Load of Salt Hay Yesterday from the Beach Marsh. Got in 51 Bushells of Barley winnowed and raddled. Billing, Bass, Sullivan Lothrop and E. Belcher with Brisler poling off and carting Salt Hay. Tirrell and T. Lothrop threshing. Trask burning Bushes on Penns Hill.
       Reading Tullys Offices. It is a Treatise on moral obligation. Our Word Obligation answers nearer and better than Duty, to Ciceros Word, officium.
       Our Men have brought up 3 loads of Salt Hay and left a 4th. stacked upon the Ground. The Barley not all threshed. Prince return’d from Boston.
       Read much in Tullys Offices.
      
      

      August 14. 1796. Sunday.
      
      
       The Weather hot and dry.
       One great Advantage of the Christian Religion is that it brings the great Principle of the Law of Nature and Nations, Love your Neigh­bour as yourself, and do to others as you would that others should do to you, to the Knowledge, Belief and Veneration of the whole People. Children, Servants, Women and Men are all Professors in the science of public as well as private Morality. No other Institution for Education, no kind of political Discipline, could diffuse this kind of necessary Information, so universally among all Ranks and Descriptions of Citizens. The Duties and Rights of The Man and the Citizen are thus taught, from early Infancy to every Creature. The Sanctions of a future Life are thus added to the Observance of civil and political as well as domestic and private Duties. Prudence, Justice, Temperance and Fortitude, are thus taught to be the means and Conditions of future as well as present Happiness.
      
      

      August 15. 1796. Monday.
      
      
       My Team met the Abington Team at the Bars, and plough’d the Baulk between Burrells Corn and the great Wall, with the great Plough.
       Ploughed on the North Side of the Wall from the Road to the rocky Vally with the small breaking up plough. Trask mowing Bushes and burning. At Night both Teams came home with both Ploughs.
       Mrs. Adams went with Mrs. Otis to Situate and Plymouth.
      
      

      August 16. 1796. Tuesday.
      
      
       Mr. Reed and Mr. Gurney with Billings ploughing below the lower Garden with 9 Cattle, and the small breaking up plough. It took a long time to fix the Plough with a Wheel &c. In the Afternoon ploughed upon Stony field Hill.
       Sullivan with one Yoke of oxen, the Steers and Mare gone to cart Salt Hay for my Tenants French and Vinton.
       Tirrell and Thomas still threshing. James and Prince, idle as usual.
      
      

      August 17. 1796. Wednesday.
      
      
       Seven Yoke of Oxen and a Horse, Mr. Reed, Mr. Gurney, Mr. Billings, Mr. Brisler, Sullivan and Thomas Lothrop and black James, Seven hands ploughing with the great Plough in the Meadow below the lower Garden. Prince gone to Mill. The Weather dry, fair and cool. The Wind Easterly.
      
      

      August 18. 1796. Thursday.
      
      
       Ten Yoke of Oxen and ten Men ploughing in the Meadow below my House.
      
       

      August 19. 1769 i.e. 1796. Fryday.
      
      
       Ten Yoke of Oxen and twelve hands ploughing in the meadow. It is astonishing that such a Meadow should have lain so long in such a State. Brakes, Hassock Grass, Cramberry Vines, Poke or Skunk Cabbage, Button Bushes, alder Bushes, old Stumps and Roots, Rocks, Turtles, Eels, Frogs, were the Chief Things to be found in it. But I presume it may be made to produce Indian and English Grain, and English Grass, especially Herdsgrass in Abundance. At least the Beauty of the Meadow and the Sweetness of it and the Air over it will be improved. Brackets, Vintons and My Brothers oxen added to mine and those from Abington.
      
      

      August 20. 1796. Saturday.
      
      
       Bracket and Vinton left me. We procured Captn. Baxters Oxen and William Field Junr. and went on with Eight Yoke including my red Steers, and ploughed as well as ever.
       Paid Reed £11. 2s. in full for the Weeks Work of two Men, three Yoke of Oxen and a Horse.
       The Men I allowed 6s. a day, tho I found them, being one Shilling more than the Agreement. The Oxen I allowed 7s. 6d. a Day, as they found them, which was according to Agreement. The Horse I allowed four shillings a Day for the Days he worked, or rather danced, which were three, and I allowed them one shilling a Day for his Keeping, when he was idle. Making in the whole £11 2s: od.
       They left a miserable Dogs Ear in the Meadow unploughed, which mortifies me. In other Respects I am satisfied. I allowed them however a very extravagant sum for keeping their Cattle, and a shilling a Man a Day more than they asked for their Labour.
       Mrs. Adams returned with Mr. and Mrs. Otis and Miss Harriot about 9 O Clock at night.
      
      
       
        
   
   That is, furnished them with food; see OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols. and supplement. under Find, verb, 18.


       
      
      

      August 21. 1796. Sunday.
      
      
       The hottest day. Unwell.
      
      

      August 22. 1796 Monday.
      
      
       Mr. Otis and Family went to Boston. Mr. C. Storer and Mr. Storrow breakfasted.
       
       Billings and Sullivan began the Wall against the Road opposite the Corner of the Garden.
       Very hot but the Wind springs up. Unwell.
      
      

      August 23. 1796 Tuesday.
      
      
       All hands and Tirrell, upon the Wall—carting Stones and Earth &c. Went down to Mr. Quincys and up to our Tenants with Mrs. Adams. Unwell. Brisler and the two black Boys picking Apples.
      
      

      August 24. 1796. Wednesday.
      
      
       Billings, Bass and the Lothrops upon the Wall. The blacks going to pick Apples. I took Rhubarb and Salt of Wormwood.
       Bathing my Feet and drinking balm Tea, last night composed me somewhat, and I hope the Rhubarb and Salt of Wormwood I took this Morning will carry off my Complaints: but the Pain in my head and the burnings in my hands and feet were so like the Commencement of my Fevers of 1781 at Amsterdam and of 1783 at Paris and Auteuil, that I began to be allarmed.
       Mr. and Mrs. Norton dined with Us.
       Old Mr. Thomas Adams of Medfield, the Father of Hannah Adams, the Author of The View of Religions, came in to return a Volume he borrowed last Spring of Bryants Analysis of the ancient Mythology, and to borrow the other two Volumes which I lent him.
       Brisler and the black Boys picking Apples.
      
      
       
        
   
   Thomas Adams of Medfield was a distant cousin of JA; considered eccentric because he doted on books, he acquired the name “Book Adams.” However, he returned all three volumes of Jacob Bryant’s New System, or an Analysis of Ancient Mythology, 2d edn., London, 1775–1776, for they may be found among JA’s books in the Boston Public Library.


        
   
   His daughter Hannah Adams (1755–1831) was “probably the first woman in America to make writing a profession” (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.), and was accordingly much patronized by literary Boston. Her View of Religions, in Two Parts, an enlargement of an earlier work, was published in Boston, 1791, and was dedicated to JA, who subscribed for three copies. Though a mere compilation, this is still a useful book. See Hannah Adams to JA, 21 Feb. 1791, Adams Papers; and JA’s reply, 10 March, LbC, Adams Papers; also the engaging Memoir of Miss Hannah Adams, Written by Herself. With Additional Notices, by a Friend, Boston, 1832.


       
      
      

      August 25. 1796. Thursday.
      
      
       Billings, Bass and the two Lothrops all this Week upon the Wall over the Way. They make about a Rod and a half a day. Captn. Beale began Yesterday to clear his Brook. So much for the Exemplary Influence of ploughing my Meadow.
       
       The Benediction of Ulysses to The Pheacians, B. 13. 1. 60. “Sure fix’d on Virtue may your nation stand and public Evil never touch the Land” comprehends the Essence and Summary of Politicks. A Nation can stand on no other Basis, and standing on this it is founded on a Rock. Standing on any other Ground it will be washed away by the Rains or blown down by the Winds.
       This Day has been intolerably hot. But about 9 O Clock in the Evening it began to rain with Thunder and Lightening and continued to rain very steadily for an hour or two.
       My Men complained of the heat more than at any time, they accomplished never the less about a rod and an half of the Wall.
      
      

      August 26. 1796. Fryday.
      
      
       Cloudy. Wind. N.E. but not rainy. The shower last night has refreshed Us. The Corn, the Gardens, the Pastures, The After feed, the Fruit trees all feel it.
       Sullivan gone for a Load of Seaweed. The other Men upon the Wall. In digging a Trench for the Wall We find Stones enough, in Addition to the old Wall to compleat the New one. Four hands with a Yoke of Oxen have done Six Rods in four days Monday, Tuesday, Wednesday and Thursday.
       Brisler went Yesterday a plovering with a Party who killed about an hundred.
       ”Inflexible to preserve, virtuous to pursue, and intelligent to discern the true Interests of his Country.” Flattering expressions of a Toast, the more remarkable as they originated in N. York.—God grant they may never be belied, never disproved.
       Mr. Sedgwick and Mr. Barrell came up to see me, and gives a sanguine Account of the future Elections of Senators and Representatives.
       Sullivan brought up a Load of Seaweed for the Swine. Trask at Work the 3d day mowing Bushes in the old Plain.
      
      

      August 27. 1796. Saturday.
      
      
       Sullivan carting Seaweed, spread one Load among the red Loam in the Cavity in the Yard. Trask mowing Bushes in the meadow below the Garden. James cutting the Trees. Billings, Bass and Thomas, about the Wall. Brisler absent on Account of his sick Child.
       The Wall, the Alterations of the Road, and the Carting of the Earth, Soil, Loam, Gravel and Stones, out of the Way, whether We spread them on the Meadow, lay them in heaps for Compost in the Yard, or deposit them in Parts of the Road where they may be wanted, will in the most frugal Course We can take consume much labour at a great Expence.
      
      

      August 28. 1796. Sunday.
      
      
       Hot. Went not out. Mr. Strong preached. Reading Bryants Analysis of ancient Mythology.
      
      

      August 29. Monday. 1796.
      
      
       Warm. Billings, Bass and two Sullivans with James on the Wall. Carted 9 or 10 Load of excellent Soil into an heap, below the lower Garden Wall, and put it to two Loads of Seaweed and some Lime, for manure for the Corn in the Meadow next Year. Carted besides, 3 Loads into the Hollow in the Cowyard. An extream hot day. Reading Bryant. Wrote to Phila. to Wolcot and Pickering.
      
      
       
        
   
   Probably an error for the “two Lathrops” (or Lothrops).


       
       
        
   
   The letter to Oliver Wolcott Jr., secretary of the treasury (CtHi), requested “a Quarters Salary.” The letter to Timothy Pickering has not been found, but Pickering’s reply of 5 Sept. (Adams Papers) shows that JA had inquired about the health of TBA, secretary of legation to his brother JQA at The Hague.


       
      
      

      August 30. Tuesday. 1796.
      
      
       Prospect of another hot day. Pursuing the Wall. Tirrell worked with our Men. Trask cutting Bushes on the ploughed Meadow at the other Place. Wind shifted to the North and then to the N.E. and the Air became very cold. Rode up to see Trask. Carted Mould into the Yard all Day.
      
      

      August 31. 1796. Wednesday.
      
      
       Wind north and Air cold. Working on the high Ways. Carried a great Part of my gravel and spread it on the Road to the Meeting House.
      
     